DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0051613, filed on Apr. 27th 2016.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US Patent/PGPub. No. 20050158695 (already of record)).


Regarding Claim 1, Takahashi teaches an information output apparatus ([0031], FIG. 1-3, i.e. 1 denotes a tactile display apparatus) comprising:
an expression surface ([0034], FIG. 1-3, i.e. surface board portion 9) including a plurality of expression holes ([0035], FIG. 5, i.e. through holes 15);
a plurality of pins ([0034], FIG. 5, i.e. tactile pins 10) configured to protrude to ([0034], FIG. 5, i.e. project beyond or retract) the expression surface through the expression holes (i.e. please see above citation(s)) and express a protrusion signal ([0036], FIG. 5, i.e. provides the image information) on the expression surface (i.e. please see above citation(s));
a plurality of first movement units ([0031], FIG. 1-2, i.e. horizontal movement mechanism 6) located at an inner side ([0031], FIG. 1-2, i.e. bottom side) of the expression surface (i.e. please see above citation(s)) and configured such that at least a portion ([0031], FIG. 1-2, i.e. portion of 6) of the plurality of first movement units (i.e. please see above citation(s)) moves in a first direction ([0031], FIG. 1-2, i.e. horizontal) when an electric signal ([0041], FIG. 3-5, i.e. solenoids 4 turn on and off) is applied thereto (i.e. please see above citation(s)); and
a plurality of second movement units ([0031], FIG. 1-2, i.e. vertical movement mechanism 7) located at the inner side of the expression surface (i.e. please see above citation(s)) and configured to move in a second direction ([0031], FIG. 1-2, i.e. vertical) different from the first direction in cooperation with the motion of the first movement units (i.e. please see above citation(s)) and drive each of the plurality of pins such that each of the plurality of pins protrudes ([0041], FIG. 3-5, i.e. upward and downward) to the expression surface through each of the expression holes (i.e. please see above citation(s)).

Regarding Claim 3, Takahashi teaches the information output apparatus of claim 1, wherein the first direction and the second direction (i.e. please see above citation(s)) form a directional angle ([0031], FIG. 1-2, i.e. horizontal/vertical), and the directional angle is greater than 00 and less than 1800 ([0031], FIG. 1-2, i.e. horizontal ┴ vertical, 900).

Regarding Claim 4, Takahashi teaches the information output apparatus of claim 1, wherein each of the first movement units (i.e. please see above citation(s)) includes:
a first guide ([0050], FIG. 6, i.e. first cradle 20) in which a first guide hole ([0050], FIG. 6, i.e. area above 20) is provided (i.e. please see above citation(s));
a magnetic force member ([0031], FIG. 1-3, i.e. one of eight solenoids 4” would have magnetic force) located in (FIG. 1-6, i.e. as shown by the figure(s)) the first guide hole (i.e. please see above citation(s)); and
a coil member ([0031], FIG. 1-3, i.e. coil of solenoid 4) located on an outer side ([0050], FIG. 4-6, i.e. bottom side) of the first guide and to which the electric signal is applied (i.e. please see above citation(s)).

Regarding Claim 5, Takahashi teaches the information output apparatus of claim 4, wherein at least one of the magnetic force member, the first guide (i.e. alternative limitation(s) omitted), and the second movement unit includes an inclined surface ([0063], FIG. 10, i.e. front ratchet arm 48’s left surface) inclined with respect to the first direction or the second direction (i.e. please see above citation(s)).

Regarding Claim 6, Takahashi teaches the information output apparatus of claim 4, further comprising a stopper ([0053], FIG. 6, i.e. retainer members 34) located in the first guide hole (i.e. please see above citation(s)).

Regarding Claim 7, Takahashi teaches the information output apparatus of claim 1, further comprising a plurality of second guides ([0060], FIG. 6, i.e. rail 42 … guide member 41) configured to guide movement of the second movement units, respectively (i.e. please see above citation(s)).

 8, Takahashi teaches the information output apparatus of claim 1, further comprising a transfer unit ([0063], FIG. 3-4 & 10, i.e. wing plate 46) arranged between (FIG. 3-4 & 10, i.e. as shown by the figure(s)) the first movement units and the second movement units and configured to transfer ([0063], FIG. 3-4 & 10, i.e. fixedly attached) the movement of the first movement units to the second movement units (i.e. please see above citation(s)).

Regarding Claim 9, Takahashi teaches the information output apparatus of claim 1, further comprising at least one magnetic body ([0031], FIG. 1-3, i.e. one of eight solenoids 4) located opposite (FIG. 1-2, i.e. as shown by the figure(s)) the first movement units (i.e. please see above citation(s)).

Regarding Claim 10, Takahashi teaches an information output apparatus ([0031], FIG. 1-3, i.e. 1 denotes a tactile display apparatus) comprising:
a first movement unit ([0031], FIG. 1-2, i.e. horizontal movement mechanism 6) including a magnetic force member ([0031], FIG. 1-3, i.e. one of eight solenoids 4” would have magnetic force) and a coil member ([0031], FIG. 1-3, i.e. coil of solenoid 4) and configured such that at least a portion ([0031], FIG. 1-2, i.e. portion of 6) of the first movement unit performs a reciprocating motion ([0031], FIG. 1-3, i.e. reciprocating motion of solenoids 4) in a first direction ([0031], FIG. 1-2, i.e. horizontal) in response to an electric signal ([0041], FIG. 3-5, i.e. solenoids 4 turn on and off) applied to the coil member (i.e. please see above citation(s));
a second movement unit ([0031], FIG. 1-2, i.e. vertical movement mechanism 7) configured to cooperate ([0031], FIG. 1-2, i.e. vertical/horizontal) with the motion of the first movement unit (i.e. please see above citation(s)) and perform a reciprocating motion ([0031], FIG. 1-3, i.e. reciprocating motion of solenoids 4)in a second direction ([0031], FIG. 1-2, i.e. vertical) different from the first direction (i.e. please see above citation(s)); and
a pin ([0034], FIG. 5, i.e. tactile pins 10) configured to perform a reciprocating motion ([0034], FIG. 5, i.e. project beyond or retract) in a third direction ([0036], FIG. 5, i.e. upward or downward (please note that applicant’s “third direction” same as “second direction”, applicant’s PGPub. [0022]) in cooperation with the motion of the second movement unit (i.e. please see above citation(s)).

Regarding Claim 11, Takahashi teaches the information output apparatus of claim 10, wherein the third direction (i.e. please see above citation(s)) is the same as ([0031], FIG. 1-2, i.e. vertical) the second direction (i.e. please see above citation(s)).

Regarding Claim 12, Takahashi teaches the information output apparatus of claim 10, further comprising a first guide ([0050], FIG. 6, i.e. first cradle 20) in which a first guide hole ([0050], FIG. 6, i.e. area above 20) is provided (i.e. please see above citation(s)),
wherein the magnetic force member ([0031], FIG. 1-3, i.e. one of eight solenoids 4” would have magnetic force) is located in (FIG. 1-6, i.e. as shown by the figure(s)) the first guide hole, and the coil member (i.e. please see above citation(s)) is located on an outer side ([0050], FIG. 4-6, i.e. bottom side) of the first guide (i.e. please see above citation(s)).

Regarding Claim 13, Takahashi teaches the information output apparatus of claim 12, wherein at least one of the magnetic force member, the first guide (i.e. alternative limitation(s) omitted), and the second movement unit includes an inclined surface ([0063], FIG. 10, i.e. front ratchet arm 48’s left surface) inclined with respect to the first direction or the second direction (i.e. please see above citation(s)).

Regarding Claim 14, Takahashi teaches the information output apparatus of claim 12, further comprising a stopper ([0053], FIG. 6, i.e. retainer members 34) located in the first guide hole (i.e. please see above citation(s)).

Regarding Claim 15, Takahashi teaches the information output apparatus of claim 12, further comprising a first magnetic body ([0031], FIG. 1-3, i.e. another of eight solenoids 4” would have magnetic) facing (FIG. 1-6, i.e. as shown by the figure(s)) the magnetic force member (i.e. please see above citation(s)) and adjacent to (FIG. 1-6, i.e. as shown by the figure(s)) the coil member (i.e. please see above citation(s)).

Regarding Claim 16, Takahashi teaches the information output apparatus of claim 10, further comprising a second guide ([0060], FIG. 6, i.e. rail 42/guide member 41) configured to guide the motion of the second movement unit (i.e. please see above citation(s)).

Regarding Claim 17, Takahashi teaches the information output apparatus of claim 10, further comprising:
a first guide ([0050], FIG. 6, i.e. first cradle 20) in which a first guide hole ([0050], FIG. 6, i.e. area above 20) that extends in the first direction is provided (i.e. please see above citation(s)); and
a second guide ([0060], FIG. 6, i.e.  guide member 41) in which a second guide hole ([0060], FIG. 6, i.e. area left of 41) that extends in the second direction is provided, the second guide being connected to ([0060], FIG. 6, i.e. via a bearing 43) the first guide,
wherein the magnetic force member (i.e. please see above citation(s)) is located in the first guide hole, the coil member (i.e. please see above citation(s)) is located on an outer side ([0050], FIG. 4-6, i.e. bottom side) of the first guide (i.e. please see above citation(s)), and at least a portion ([0060], FIG. 6, i.e. left portion) of the second movement unit (i.e. please see above citation(s)) is located in the second guide hole (i.e. please see above citation(s)).

Regarding Claim 18, Takahashi teaches the information output apparatus of claim 10, further comprising a transfer unit ([0063], FIG. 3-4 & 10, i.e. wing plate 46) arranged between FIG. 3-4 & 10, i.e. as shown by the figure(s)) the first movement unit and the second movement unit and configured to transfer ([0063], FIG. 3-4 & 10, i.e. fixedly attached) the motion of the first movement unit to the second movement unit (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Patent/PGPub. No. 20050158695 (already of record)) in view of Kessler et al. (US Patent/PGPub. No. 9830783).

Regarding Claim 2, Takahashi teaches the information output apparatus of claim 1.
However, Takahashi does not explicitly teach
the expression surface includes a curved surface.
In the same field of endeavor, Kessler et al. teach
the expression surface (Col. 5, Ln. 48-55, FIG. 2, i.e. portion 28) includes a curved surface (Col. 5, Ln. 48-55, FIG. 2, i.e. curve).
Takahashi teaching of haptic device comprising flat surface with Kessler et al. teaching of haptic device comprising curve surface to effectively generate haptic feedback in contour of user’s body by utilizing curve surface (Kessler et al.’s Col. 5, Ln. 48-55).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VINH T LAM/Primary Examiner, Art Unit 2628